UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7499


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

THOMAS F. TRUE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00715-PMD-1; 2:14-cv-00233-PMD)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas F. True, Appellant Pro Se. Michael Rhett DeHart, Dean
Hodge Secor, Assistant United States Attorneys, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas F. True seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate          of     appealability        will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies    this    standard      by

demonstrating           that    reasonable         jurists    would       find     that     the

district      court’s         assessment   of       the    constitutional         claims    is

debatable     or     wrong.        Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

True has not made the requisite showing.                           Accordingly, we deny

leave to proceed in forma pauperis, deny True’s motion for a

certificate        of    appealability,            and    dismiss    the     appeal.         We

dispense      with       oral     argument      because       the     facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3